Citation Nr: 1503879	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Officer (RO) in Honolulu, Hawaii.  The claim was then transferred to the RO in Phoenix, Arizona, which denied the claim of service connection for posttraumatic stress disorder (PTSD), major depression, and bipolar mood swings.  

The Board notes that in his original April 2006 claim, the Veteran initially claimed service connection for several psychiatric disorders, including PTSD, bipolar disorder, and major depression.  However, in his July 2008 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), he clarified that he was only appealing the issue of entitlement to service connection for bipolar disorder.  Since then, additional evidence of record includes diagnoses of bipolar disorder and PTSD.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the issue on appeal is characterized as listed on the first page of this decision.  

A hearing was held in November 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In a February 2011 decision, the Board denied entitlement to service connection for bipolar disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 decision, the Court affirmed the Board's decision. The Veteran then appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), which issued a decision in September 2013 that vacated the Court's May 2012 decision and remanded the case for application of the correct statutory standard under 38 U.S.C. § 5103A(d)(2) when determining whether a VA examination is required in this case.  The Court, in turn, vacated the Board's February 2011 decision in a Memorandum Decision, and the case was remanded.  In June 2014, the Board remanded the matter for additional development of the record.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The June 2014 Board remand order includes scheduling the Veteran for a VA examination and medical opinion.  A July 15, 2014 VA examination request shows the status of the examination as "open."  An August 22, 2014 VA examination request shows the July 15, 2014 request was "cancelled by MAS," and that the August 22, 2014 request remained open.  However, another VA examination request made on August 22, 2014 shows that the Veteran failed to report to an examination scheduled to take place on July 25, 2014, and it was again "cancelled by MAS."  VA made a telephonic inquiry on October 10, 2014 to the Compensation and Pension (C&P) chief and clerk, to confirm that the Veteran was contacted as to the date and time of his scheduled examination.  The clerk indicated that although the notice sent to the Veteran was not available, the Veteran was contacted telephonically twice, and was mailed the notice of his scheduled examination, and he still failed to attend the examination scheduled to take place on September 29, 2014.  The two different examination requests dated on August 22, 2014, show that the scheduled examination was both cancelled by MAS on July 25, 2014, and was cancelled because the Veteran failed to report on August 22, 2014; and the C&P clerk reported that the examination was to take place on September 29, 2014, and that notice of the scheduled examination was unavailable.  Thus it is unclear if the Veteran received proper notice of his scheduled examination and when that examination was supposed to have taken place.  In light of the above, another attempt must be made to schedule the Veteran for a VA examination.  If the Veteran is unavailable for an examination, a medical opinion should still be obtained to address the nature and etiology of his claimed acquired psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess any psychopathology diagnosed.  If the Veteran is unavailable for an examination, a medical opinion should still be obtained to address the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.  

The examiner is asked to offer an opinion addressing the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted his August 1984 to October 1984 period of service.  The examiner is advised that the determination should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder.  

(b) Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).  The examiner is asked to consider and discuss the report of a July 2011 private psychiatric evaluation, in which a nurse practitioner diagnosed the Veteran with bipolar disorder, depressed with psychotic features, and PTSD.  The examiner should affirm or refute the nurse practitioner's opinion that the Veteran's preexisting psychiatric symptoms were intensified by military service.  

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.  

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.  

2. Readjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




